Citation Nr: 18100323
Decision Date: 04/06/18	Archive Date: 04/06/18

DOCKET NO. 14-32 734
DATE:	April 6, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
The claim of entitlement to service connection for a small tear of the triangular fibrocartilage of the left wrist near its radial insertion, to include as secondary to or aggravated by her service-connected disability of the right wrist carpal arthrosis with fusion is granted.
FINDING OF FACT
The record reflects that the Veteran suffers from a current left wrist disability that manifested as a result of military service. 
CONCLUSION OF LAW
The criteria for establishing entitlement to service connection for a left wrist condition to include as secondary to a service-connected right wrist disability have been met. 38 U.S.C. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty with the United States Navy from March 1996 to October 2001.
This matter comes before the Board of Veterans Appeals (Board) from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.
Duty to Notify and to Assist
VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  Copies of compliant VCAA notices were located in the claims file.
VAs duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).
In this case, neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
Thus, upon careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

 
1.  Entitlement to service connection for a small tear of the triangular fibrocartilage of the left wrist near its radial insertion, to include as secondary to or aggravated by her service-connected disability of the right wrist carpal arthrosis with fusion.
The Veteran contends that she is entitled to service connection of a left wrist condition as the condition was caused by or otherwise related to overcompensation for her service-connected right wrist disability.
Service treatment records show that the Veteran sustained an injury to both wrists in service.  At enlistment, a physical examination in February 1996 did not reveal any conditions related to either wrist and the Veteran was deemed qualified for service.  A report of medical history noted that she was in good health.  In December 1996, a health clinic note indicated that the Veteran suffered a fall and injured both wrists when she fell forward and raised both hands to brace her fall.  Small abrasions were noted on the left hand and wrist, to include as to the lateral fifth digit.  Pain and tenderness to both wrists was reported.  
Thereafter, ongoing complaints of pain and treatment for the right wrist were noted.  The Veteran is right-hand dominant.  In December 1996, X-ray evidence confirmed the presence of two ganglion cysts on her right wrist.  The cysts were drained in January 1997 and again in September 1997.  Removal of the cysts was noted in March 1998.  Physical therapy treatments were noted in December 1998 and July 1999.  An arthroscopy of the right wrist joint, involving shaving of bone spurs, was performed in January 1999.  Full remission of the Veterans pain was never achieved.  In April 2000, the Veteran underwent a four corner fusion of the right wrist and scaphoidectomy.  Her pre-operative diagnosis was listed as right wrist arthroscopy.  The Veterans symptoms persisted and a right wrist bony fusion with left iliac crest bone graft was performed in March 2001.  
In June 2001, a separation report of medical examination noted chronic pain in the Veterans right wrist, status post fusion surgery.  No range of motion testing was noted.  A report of medical history, baring the same date, indicated that she was in excellent health.  Positive responses however, were rendered for inquiries regarding swollen or painful joints; tumor growth, cyst, cancer; arthritis; and bone, joint, or other deformity.  A list of prior of surgeries included a cyst excision, arthroscope, corner fusion, and total fusion of the right wrist.  In a report of medical assessment, the Veteran reported an inability to bend her right wrist or use right hand for extended periods.  A report of the medical evaluation board, dated June 2001, indicated that the Veteran was unsuitable for continued service due to her right wrist condition.  The opinion made no reference to a left wrist condition.  
In October 2001, a compensation and pension examination noted the Veterans report of limited range of motion and chronic fatigue in the right wrist and arm.  Post-surgery discomfort was noted with movement for more than 20-30 minutes.  On examination, range of motion of the right wrist revealed dorsiflexion limited to 0 degrees, palmar flexion limited to 0 degrees, radial deviation limited to 0 degrees; and ulnar deviation limited to 0 degrees.  Tenderness to deep palpation over the fused area was noted with evidence of a healed scar.  The Veteran reported an ability to write and grip a pen with her right hand.  There is no indication that the left wrist was evaluated.
Post service treatment records show the Veterans complaints of chronic left wrist pain as a consequence of her right wrist disability.  Current symptoms included pain with flexion and extension, swelling with normal activities, redness and feeling a hot sensation.  The Veteran reported swelling 1-2 times per week and use of ibuprofen to treat her pain.  Although no specific post-service treatment or evaluations were reported, the Veteran asserted that her left wrist condition has worsened as due to overcompensation for her right wrist disability.  
Following a March 2014 magnetic resonance imaging (MRI) study, she was diagnosed with a small tear of the triangular fibrocartilage of the left wrist near its radial insertion.  
A treatment addendum note, dated January 2017, shows that the Veteran reported intermittent pain described as aching, burning, pressure, and stabbing.  Her level of pain ranged from 4 to 10 on a 10 point scale.  A physical examination of the left wrist revealed dorsal subluxation of ulna, with tenderness at the tip of ulnar dorsally and grinding of wrist centrally.  X-ray films revealed dorsal subluxation of the ulna, and lunocapitate arthritis, including at the radicular joint. 
A radiology technician note, dated February 2017, reports chronic pain in the left wrist pain with a popping sensation.  Diagnostic findings show degenerative changes in the left wrist.  Splinting of the left wrist was also reported.
In a July 2017 private opinion, the Veterans physician indicated that her left wrist condition was causally related to active service and has been exacerbated overtime as due to over compensation for the disability of the right wrist.  The opinion acknowledged the lack of a treatment history for the left wrist but noted that the severity of symptoms impacting the right wrist required more focus.  During treatment and thereafter, overuse of the left wrist was necessary to manage self-care.  Subsequent deterioration of the Veterans left wrist with pain required expansion of treatment to the left wrist.
The Veteran was afforded multiple VA examinations to assess the nature and etiology of her left wrist condition.
On examination in January 2014, the Veteran complained of chronic pain and overuse of her left wrist as due to the current condition of her right wrist.  She described increased pain with radiation into her elbow on the left side.  She also stated that her current symptoms mimic those experienced in the right wrist prior to initial surgical intervention.  No evidence of a ganglion cyst was reported or discovered.
Range of motion of the left wrist revealed palmer flexion limited to 50 degrees and dosi-flexion within normal ranges.  There was no evidence of painful motion.  No functional loss or additional limitation of range of motion was noted following repetitive use.  A functional impairment was listed as less movement than normal for both wrists.  Localized tenderness or pain on palpation was also noted for both wrists.  Muscle strength was normal on both wrists, however; extremely unfavorable ankylosis was shown in right wrist.  
Following the clinical evaluation, the examiner opined that it is less than likely (50 percent or greater probability) than not that the Veterans left wrist condition is proximately due to active service or the result of her service-connected right wrist carpal arthrosis with fusion.  In support of the stated conclusion, the examiner noted no evidence of a current diagnosis of a left wrist condition.  Negative imaging of the left wrist was noted on February 2014.  Other than pain on palpation, a physical examination of the left wrist also yielded negative results.  Decreased range of motion to the left wrist was acknowledged, however, the examiner afforded little significance to the measurements as they were believed to be impacted by effort.  Further, the absence of left wrist symptoms from 1996 to 2001 suggested a lack of overuse during the period when the right wrist was most symptomatic and required the most active treatment.  The opinion also noted the Veterans ability to perform all of activities of daily living using her right hand with minimal difficulty. 
In April 2014, a subsequent VA examination was conducted.  The examiner found no evidence that that the Veteran suffered a left wrist condition following the in-service injury in 1996.  In support of this finding, it was noted that an orthopedic follow-up in 2001 made no reference to left wrist pain.  Further, no complaints of left wrist pain were reported during the October 2001 compensation and pension examination.  The first indication of left wrist problems was reported in 2014, at which time, a current diagnosis and ongoing treatment was noted.  The onset of symptoms 18 years after separation was not deemed medically related to any in-service injury.
As to the Veterans assertion of a secondary basis for service connection, the examiner found no evidence that the Veteran suffered from a left wrist condition during active service and her current symptoms are not related to treatment received for her right wrist disability.  In reaching the stated conclusion, the examiner noted that the Veteran was able to perform all activities of her daily living with her right hand with minimal difficulty.  The examiner also opined that there is no evidence of overuse of the left wrist as a result of the right wrist condition.
An additional opinion, dated August 2016, noted normal flexion of the left wrist with no evidence of pain on weight-bearing, localized tenderness to palpation, crepitus, or ankylosis.  No functional loss or range of motion limitations were noted following repetitive use testing.  Muscle strength was deemed normal with not reported use of assistance devises.  The examiner did not specifically comment on a direct or secondary basis for service connection as to the Veterans left wrist condition.
On review of the evidence, the Board finds that service connection for the Veterans left wrist condition is warranted.
Review of the record reveals that the Veteran complains of worsening pain and ongoing treatment for a left wrist condition as due to worsening symptoms in her service connected right-wrist.  The Board acknowledges that Veteran is right-hand dominant and her right wrist disability is currently evaluated as 70 percent disabling.  During the most recent VA examination, dated August 2016, the Veteran reported an inability to use her right hand with a tendency to use her left.
In a July 2017 private opinion, the Veterans physician indicated that her left wrist injury was causally related to active service and has been exacerbated overtime as due to over compensation for the disability of the right wrist.  The opinion acknowledged that the left wrist was not originally treated because the right wrist was more severely injured and required primary focus for treatment.  As the Veterans symptoms worsened, she sought and continues to pursue treatment.
A private treatment record, dated August 2017, notes that the Veteran underwent a complete arthroscopy of the left wrist with debridement and a left lateral epicondyle debridement with extensor origin detachment in July 2017.  The surgical treatment notes reference the progressive nature of the Veterans wrist problems and multiple surgeries to the right wrist which were unsuccessful in resolving the condition.  Evidence of long-term damage was noted in the left wrist.  Post-operative symptoms include pain, popping while attempting to perform rehabilitative exercises, decreased sensation in the fingers, and difficulty moving her fingers, to include her index finger and pinky.
In making all determinations, the Board has fully considered all competent and credible lay and medical evidence, to include the VA examinations of record.  Notably, the Board acknowledges that the April 2014 VA examiner found no causal relationship between the Veterans in-service injury and her current symptom, in part due to lack of continuity of symptomatology.  It also acknowledges the finding of no secondary basis for service connection as there is no evidence that the Veteran complained of pain due to overuse during the period of initial treatment for her right condition.  The August 2016 examiners finding of normal range of motion to the left wrist is also recognized.
On review of the evidence, however, it appears that the VA examiners failed to fully consider the private medical opinions and diagnostic evidence related to the Veterans current left wrist condition.  In fact, the Veteran has a current diagnosis of a condition of the left wrist that causes pain and limits range of motion.  Treatment records dated January 2014 forward; show a decline in range of motion and worsening symptoms in the Veterans right wrist.  The Veterans private physician opined that the Veterans left wrist symptomology mimicked the condition of her right wrist prior to her initial surgery.  The only exception noted was the absence of a ganglion cyst.  Further, as due to the worsening symptoms in the Veterans right wrist, her disability evaluation was increased from 50 percent disabling to 70 percent disabling, effective May 2013.  
While the Board recognizes that a causal relationship between the Veterans in-service wrist injury and her current left wrist condition is too remote, the evidence of record supports a finding of a degenerative condition in the left wrist as due to overcompensation for worsening symptoms in the Veterans service-connected right wrist.  As such, the unfavorable VA opinions must be afforded less probative weight and are not dispositive in this case.  It is also noted that the August 2016 examiners range of motion findings are inconsistent with the clinical evidence from the Veterans treating physicians regarding the left wrist condition. 








The Board further finds that the Veteran has consistently reported worsening symptoms in her left wrist as due to her service-connected right wrist disability.  Overcompensation has been reported medical personnel and with an onset dating back to active service. Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  In light of the forgoing, the Board finds the Veterans statements consistent with records of her service, existing medical evidence, and are therefore credible. See 38 U.S.C. § 1154 (b). Resolving the benefit of the doubt in favor of the Veteran the Board finds that the record supports a secondary basis for service connection for the Veterans left wrist condition as due to overcompensation for her service-connected right wrist disability.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  Accordingly, service connection for the Veterans left wrist condition is granted. 

 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	N. Whitaker, Associate Counsel 

